Citation Nr: 0806415	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-10 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and Fiancé


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1963 to 
November 1967 with the Marines and from November 1970 to June 
1971 with the Army.

The Board notes that a discussion of the procedural history 
of the matter currently on appeal is necessary at this time.  
By an April 2004 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
rating, effective November 24, 2003.  The veteran perfected 
an appeal of the initial 10 percent rating assigned.  
Thereafter, a February 2005 DRO informal conference report 
shows that the DRO informed the veteran's representative of 
his/her decision to grant a 30 percent rating for PTSD.  The 
DRO requested the representative to contact the veteran to 
determine whether an "SOC" was necessary.  In response, the 
record indicates that veteran informed his representative 
that he would withdraw his NOD.  The veteran's representative 
signed the February 2005 informal conference report, and 
included the statement "we withdraw the NOD at this time."  
Consequently, the matter of an initial higher rating for PTSD 
has been withdrawn and is not on appeal before the Board.  38 
C.F.R. § 20.204 (2007).

This appeal before the Board of Veterans' Appeals (Board) 
arises from a February 2005 rating decision in which a 
Decision Review Officer (DRO) increased the rating for PTSD 
from 10 to 30 percent, effective November 24, 2003.  In July 
2005, the veteran filed a notice of disagreement (NOD) with 
the 30 percent rating assigned by the February 2005 rating 
action.  The RO issued a statement of the case (SOC) in March 
2006, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later that same 
month.

In August 2006, the veteran and his fiancé testified during a 
hearing before a DRO at the RO; a transcript of this hearing 
is of record.

A supplemental SOC (SSOC) was issued in June 2007, reflecting 
the RO's continued denial of a rating in excess of 30 percent 
for PTSD.

 
FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD symptoms primarily include impaired 
impulse control, suicidal ideation, chronic sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, 
blunted affect, hypervigilance, anxiety, depression, social 
isolation, anger, irritability, feelings of extreme guilt, 
memory gaps, and tearfulness; collectively, these symptoms 
are indicative of occupational and social impairment with 
deficiencies in most areas.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 70 percent, but no higher, rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), applicable to claims for 
increased ratings. 
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the March 2006 SOC set forth the criteria for 
higher ratings for PTSD.  The March 2006 and July 2006 post-
rating letters provided notice to the appellant regarding 
what information and evidence was needed to substantiate a 
claim for an increased rating, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  The March 
and July 2006 letters also informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  These 
letters also informed the veteran that he should provide the 
RO with any evidence or information that he may have 
pertaining to his claim.  Following the issuance of each 
notice described above, the veteran and his representative 
were afforded further opportunities to present pertinent 
information and/or evidence to the matter on appeal before 
the RO readjudicated the claim (as reflected in the June 2007 
SSOC).  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The Board acknowledges that the VCAA letters provided to the 
veteran do not contain the level of specificity set forth in 
Vazquez-Flores.   However, the Board find that any such 
procedural defect does nor constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and his representative that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In this regard, 
the veteran has provided testimony, submitted a September 
2006 private psychological evaluation report, and also 
statements from his fiancé addressing the increase in 
severity of his PTSD and the effects such increase has on his 
daily life.   
These statements indicate an awareness on the part of the 
veteran that information about such effects, with specific 
examples, is necessary to substantiate a claim for a higher 
rating.  Significantly, the Court in Vazquez-Flores held that 
actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, Vet Center summaries of ongoing 
therapy records, a private psychological examination report 
conducted in September 2006, and the reports of VA 
examinations conducted in January 2004 and September 2006.  
Also of record is the transcript of the August 2006 DRO 
hearing, as well as various written statements provided by 
the veteran, and by his fiancé and his representative, on his 
behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II.  Factual Background

In a December 2003 letter from the Veteran's Center, a 
counseling therapist provided a summary of the veteran's 
therapy records since he began weekly treatment in July 2003.  
In the letter, the therapist reported that the veteran had 
previously been married two times, with two children from his 
first marriage and one child from his second.  He was 
currently in a relationship that had lasted fourteen years.  
He had several jobs throughout his career, but he could never 
settle down at any one job for long and was currently 
unemployed.  The therapist furthered that the veteran 
presented with symptoms of intrusive and distressing 
recollections of combat experiences in Vietnam, repeated and 
distressing nightmares, avoidance of thoughts, feelings or 
conversations about his war experiences, a marked loss of 
interest and participation in activities that were once 
important to him, feelings of detachment and isolation, a 
feeling that his life will be shortened or unfulfilled, 
irritability, and angry outbursts.    

During a January 2004 VA examination, the veteran reported 
that his symptoms were relatively controlled and not 
conscious until he first obtained a computer and began 
corresponding with other members of his unit.  Then, he went 
to a number of reunions and began to recall details that he 
had previously repressed.  The veteran reported daily 
thoughts about Vietnam, nightmares, and trouble falling 
asleep.  Once he fell asleep, he generally stayed asleep for 
about five hours unless awakened by a nightmare.  He avoided 
thoughts and conversations about Vietnam; although he was 
interested in determining why his memory was so sparse about 
Vietnam.  He described himself as somewhat detached from 
other people, not having many friends, and somewhat 
disinterested in things.  When reminded about Vietnam, he 
becomes physiologically distressed and psychologically upset.  
The examiner noted that the veteran had selective memory for 
his experiences in Vietnam.  Psychological testing indicated 
mild depression.  The veteran felt somewhat depressed that he 
was on Social Security Disability because of a low back 
injury that caused him to retire in the Summer of 2001 and 
also because he was unable to recall some of his experiences 
in Vietnam.  The veteran was not currently taking 
psychotropic medications and was not followed by psychiatry.  

On mental status examination, the veteran was alert, in good 
contact with reality and showed no signs or symptoms of 
psychosis.  His conversation was relevant and goal-directed.  
He was described as a pleasant individual who had trouble 
talking about his experiences in Vietnam without his chin 
quivering and his eyes tearing up.  He did not appear to be 
severely depressed at that particular point, but he was 
filled with anxiety and sadness.  His affect was responsive 
and reasonably well modulated.  Memory appeared intact with 
no major impediments of insight or judgment noted.  The 
examiner diagnosed PTSD, delayed onset, mild intensity and a 
Global Assessment of Functioning (GAF) score of 70 was 
assigned.  He furthered that the veteran would be considered 
employable from a psychiatric perspective were he not already 
retired. 

Initial individual VA therapy evaluations dated in April 2004 
show that the veteran reported an excellent relationship with 
his fiancé and a good relationship with his three children.  
The veteran complained of nightmares that wake him and make 
it difficult to fall back to sleep and avoidance of any 
thoughts or conversations about Vietnam.  The veteran also 
reported that he becomes upset when he sees things on 
television.  He was currently taking Zocor and Wellbutrin for 
symptoms of PTSD.  Mental status examination reflects that 
the veteran's mood was depressed, tearful.  He was anxious 
with tense body movements.  Spontaneously crying.  His 
conversation was coherent and relevant.  Also, he was 
isolative and avoidant with a high level of anxiety with rare 
panic.  He endorsed intrusive thoughts with rare 
dissociations.  He denied suicidal or homicidal ideations.  
The impression was that the veteran experiences chronic, 
severe PTSD and a GAF score of 58 was assigned.

Individual VA therapy records dated from April 2004 to 
September 2004 reflect that during a family barbecue the 
veteran received a call from a Vietnam buddy upon which he 
broke down and cried, was unable to help with the barbecue, 
and went inside and was 'out of it" for a few days.  The 
veteran complained of increased nightmares and reported that 
he had been intermittently anxious.  Mental status 
examinations revealed that the veteran's mood was depressed 
and he had a blunted affect with fleeting eye contact.  He 
was isolative and avoidant.  Thought processes were organized 
without hallucinations or delusions.  The diagnosis was PTSD, 
chronic, severe, and GAF scores ranging from 55 to 58 were 
assigned. 

A December 2004 VA record reflects that the veteran was 
evaluated by a staff psychiatrist.  The veteran's symptoms 
included nightmares, recurrent recollections of events in 
Vietnam, avoiding talking about his service, trouble 
sleeping, social isolation, and past intermittent suicidal 
thoughts.  He avoided the news as he has had flashbacks when 
watching news about the Iraq war.  On examination, he was sad 
and tearful with many guilty ruminations.  The assessment was 
PTSD and depression.  The VA psychiatrist prescribed 
additional medications to help with the veteran's nightmares 
and ruminative thoughts.

VA individual therapy records dated from May 2005 to May 2006 
includes records associated with a PTSD screen notes that the 
veteran's affirmative answers when asked if he was constantly 
on guard, watchful, or easily startled; if he felt numb or 
detached from others, activities, or his surroundings; had 
nightmares; and went out of his way to avoid thinking about 
horrible events from his past.  The veteran reported 
continued problems with sleep and nightmares.  The records 
also reflect that the veteran is in the honor guard and 
participated in a local Memorial Day parade.  GAF scores 
assigned ranged from 65 to 57.

In an August 2005 letter, the veteran's fiancé stated that 
the veteran had reoccurring nightmares on a regular basis and 
several times during the week, while he is asleep, he yells 
out, kicks his legs, and swings his arms.  As a result, they 
no longer sleep in the same bed for fear of her getting 
kicked or punched while he is having one of these nightmares.  
She stated that at family get togethers the veteran withdraws 
and goes to the bedroom because he "just needs to get 
away."  When he returns, he seems to be irritated and very 
anxious for everyone to leave.  

VA individual treatment records dated from August 2005 to 
August 2006 reflect that the news of the Iraq war on 
television still upsets the veteran, he continues to be 
isolative even with his wife and sometimes will just 
"disappear" to be by himself, he continues to have 
nightmares, and he has been depressed.  He is alert, 
oriented, and casually groomed.  His mood is described as 
depressed and dysphoric.  Affect is described as blunted with 
fleeting eye contact.  He is isolative and avoidant.  Thought 
processes are organized without hallucinations or delusions.  
GAF scores assigned range from 55 to 65.   

A July 2006 letter from another therapist at the Vet Center, 
reflects that the veteran continued to receive treatment and 
he continued to suffer from extreme sleep disturbance, 
intrusive thoughts, and anger outbursts.  The veteran was 
trying to manage his symptoms through medications and 
psychotherapy; however, the therapist opined that the 
severity of his distressing symptoms renders him as 
unemployable at this time.  

During an August 2006 DRO hearing, the veteran and his 
representative asserted that the veteran has constant 
thoughts of harming himself; however, he has not fully 
disclosed this information to his therapists.  The veteran 
testified that at night, he keeps checking the doors and 
looking outside.  He also testified that he does not feel 
safe to go to other people's houses.  The veteran's fiancé 
testified that when she walks into a room in their home, she 
has to announce herself, otherwise the veteran jumps.  The 
veteran's representative asserted that the evidence of record 
does not reflect the severity of the veteran's symptoms due 
in part to the veteran not disclosing this information.  

In an August 2006 letter, the veteran's fiancé stated that 
they seldom go anywhere or spend time away because their home 
is the veteran's "Safe Zone."  He visits neighbors in their 
yards only because he is still in sight of his "Safe Zone."  
However, when they drive to visit family or friends, the 
veteran is anxious to get back home and wants to know when 
she wants to leave even before they have arrived at their 
destination.  People can come to their home, but the veteran 
will go to another part of their house claiming reasons such 
as there are too many people or too much noise or he just 
needs to get away.  They used to go for rides in the car on 
the weekend mornings, but now when they go to local stores 
the veteran exhibits  some form of "road rage."  He yells 
at people, uses profanity, and hand gestures.  She contends 
that he was never like that before as he used to drive a 
truck for a living and was used to all types of drives.  She 
reiterated that the veteran had sleep disturbances and that 
he acts out while asleep, even with medication.  He also 
continues to be easily startled in his own home.  At night 
she can hear the veteran walking around checking doors to 
make sure they are locked.   She reported that the veteran 
has suicidal thoughts and a past suicide attempt.
 
A September 2006 VA examination report shows that the 
examiner noted he reviewed the claims file, took a history 
from the veteran, reviewed the above letter from the 
veteran's fiancé, and administered psychological testing to 
the veteran.  The veteran stated that he used to go out more 
socially, but mostly stayed home now.  He was currently 
prescribed several medications for his PTSD symptoms.  The 
examiner noted that the veteran cuts his neighbor's grass and 
takes care of his neighbor's dog.  On a typical day, the 
veteran wakes around 6am, makes and drinks coffee, washes up 
and gets dressed, and stays outside to keep busy.  He also 
goes to the store if needed and prepares and eats supper with 
his fiancé.  He reported getting about 4 hours of sleep a 
night, flashbacks and nightmares of Vietnam, and that he 
kicks and fights in his sleep.  He described daily intrusive 
thoughts about Vietnam, and stated when they happen he needs 
time to "come back to reality." He also has disrupted 
concentration with memories of Vietnam.  If he hears a 
"huey," it was like he was back in Vietnam and he goes into 
his own world and loses track of where he is.  The veteran 
does not feel emotionally close to anyone, but his fiancé.  
He is easily irritable and four months ago he punched a wall 
in anger.  He does not like it when someone is behind him or 
being in large crowds because he feels very edgy and on 
guard.  The sound of fireworks or helicopters cause him to 
startle.  The examiner noted that the veteran evidenced a 
blunted effect during the examination.  He also noted that 
the level of the veteran's reported symptoms was somewhat 
greater than during his last VA examination.  

On mental status examination, the veteran's grooming and 
hygiene were good, he was alert and attentive, and was able 
to maintain focus through the interview.  Memory and 
intellect appeared intact.  Thought process was clear without 
irrelevant or illogical speech.  His mood was dysphoric and 
affect was mood congruent and constricted.  The veteran 
became tearful and his chin quivered when recalling his time 
in Vietnam.  The examiner noted that the veteran had a few 
incidents where he had trouble breathing, everything was 
spinning, and his heart was racing.  These symptoms lasted 
about 30 minutes and he had to go outside to calm down.  The 
examiner noted that this sounded like a panic attack.  The 
examiner discussed the veteran's psychological testing 
results, finding that they were indicative of  over reporting 
and did not appear to be an accurate measure of the veteran's 
current functioning.  Functionally, he found that the veteran 
did not present as more impaired than he was in 2004.  The 
diagnosis was PTSD, mild with a GAF score of 70 assigned.   

A September 2006 private psychological evaluation report 
reflects that while talking about his experiences in Vietnam, 
the veteran became upset and was crying.  He has flashbacks, 
dreams, nightmares, and memories.  He had to walk out of a 
film about Vietnam.  He used to like to go hunting and 
fishing, but does not do that anymore.  He was socially 
isolated and withdrawn, detached from others, and emotionally 
cutoff.  The psychologist stated that the veteran had 
survivor's guilt.  The veteran did not expect to live long.  
He reported difficulty sleeping, being tired, having low 
motivation, and that he was irritable, sometimes angry, and 
had road rage.  He had poor concentration, trouble reading, 
exaggerated startle response, and was hypervigilant.  He gets 
up at all hours of the night and checks doors and windows.  
He avoids people if they come to his house.  He is in the 
Honor Guard with the VFW and they go to funerals, but he gets 
very upset with this.  The veteran  also reported suicidal 
ideation.  The psychologist diagnosed PTSD, severe, and major 
depression, severe, secondary to PTSD. 

A September 2006 VA medical record reflects that on 
examination, the veteran's depression screen was positive.  
He also had a positive sad affect on his face.  When asked 
what was going on, the veteran just stated that "it's all 
related to my PTSD."   

A September 2006 VA therapy record shows an evaluation by a 
VA psychiatrist who found that the veteran had been more 
symptomatic with restless sleep, social avoidance, and 
edginess around others.  The veteran stated he attended some 
social activities, but did not want to stay as he gets very 
anxious.  He could not tolerate a film of Vietnam shown at 
the Veteran's Center, so he walked out.  He spends time doing 
yard work, but is nervous.  The examiner noted that the 
veteran is having more intrusive memories of prior stressors 
that he had apparently repressed.  On examination, he 
appeared dysphoric.  The diagnosis was PTSD with a GAF of 50.  
The VA psychiatrist increased his medications to improve his 
sleep and reduce nightmares, and switched medications to help 
with diarrhea as well as depression.   

A June 2007 letter from a therapist at the Veteran's Center 
reflects that the veteran continues to present with the same 
symptoms and he remains consistent in weekly group therapy.  

III.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current 30 percent disability rating 
reflects.

Disability ratings are determined by application of the  
criteria set forth in VA's Schedule for Rating Disabilities,  
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After  
careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.


As noted above, the RO has assigned a current 30 percent 
rating for PTSD under DC 9411.  However, the criteria for 
rating psychiatric disabilities other than eating disorders 
is set forth pursuant to the criteria of a General Rating 
Formula.  See 38 C.F.R. § 4.130 (2007).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a GAF score. According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF scale includes 
scores ranging between zero and 100 which represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2007).

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board 
finds that the veteran's PTSD more nearly approximates the 
criteria for a 70 percent rating, rather than the assigned 30 
percent rating.  See 38 C.F.R. § 4.7.
Collectively, the pertinent medical evidence of record 
reflects that the veteran's PTSD symptomatology has included 
impaired impulse control, suicidal ideation, chronic sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, 
blunted affect, hypervigilance, anxiety, depression, social 
isolation, anger, irritability, feelings of extreme guilt, 
memory gaps, and tearfulness.
 
In granting the 70 percent for the veteran's PTSD, the Board 
has considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Likewise, the Board also notes that the GAF score of 50 
assigned by the VA psychiatrist in September 2006 is largely 
consistent with the assignment of a 70 percent disability 
rating.  According to DSM-IV, GAF scores ranging from 41 to 
50 are indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
this regard, the veteran has indicated that he has suicidal 
ideations, at night he repeatedly checks the doors to make 
sure they are locked, and he is easily irritable to the point 
that he recently punched a wall in anger.  His fiancé has 
described angry outbursts, to include yelling at other 
drivers with the use of profanity and hand gestures.  The 
Board points out that the veteran's fiancé is competent to 
testify as to her observations of events and symptomatology.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The Board notes that some individual VA therapy records and 
VA examination reports have assigned GAF scores that appear 
to reflect less impairment than contemplated by the 70 
percent rating-such as the GAF scores of 55 to 58 reflected 
in April 2004 to September 2004 VA therapy records, and the 
GAF score of 70 assigned by the September 2006 VA examiner.  
According to the DSM-VI, a GAF score from 61 to 70 indicates 
that the examinee has some mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.).  Also a GAF score of 51 to 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, and occasional panic attacks) or moderate difficulty 
in social, occupational, or school functioning.  Such 
symptoms appear to correspond to no more than the 30 percent 
disability rating currently assigned in this case.  However, 
the Board reiterates, as noted above, that the GAF scores 
assigned in a case, like an examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).   In this case, the extent and severity of the 
veteran's actual PTSD symptoms reported and/or shown are 
suggestive of occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood; the level of 
impairment contemplated in the higher, 70 percent, rating for 
psychiatric disabilities, notwithstanding the GAF scores.

The Board emphasizes, however, that the symptoms associated 
with the veteran's PTSD do not meet the criteria for the 
maximum, 100 percent, rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the veteran's PTSD. Evidence of record 
does not indicate that the veteran has exhibited persistent 
delusions; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Indeed, as noted throughout the 
record, the veteran has maintained a long-term relationship 
with his fiancé.  Therefore, he is shown to be able to be 
around other people, even if to a limited degree.  In 
addition, the veteran has not been found to have any memory 
loss for names of close relatives, his own occupation, or his 
own name.  Lastly, the veteran is clearly able to perform 
activities of daily living, he washes himself, he cooks for 
himself and his fiancé, and individual VA therapy records do 
not even suggest that the veteran fails to meet minimal 
personal hygiene standards.  As such, the psychiatric 
symptoms shown do not support the assignment of the maximum, 
100 percent, rating.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board points out that there is no showing that the 
veteran's PTSD has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2007) (.  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), as the veteran retired due to a back 
disability in the summer of 2001.  There also is no objective 
evidence that the disability has warranted frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular scheduler standard.  Thus, in the 
absence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, for all the foregoing reasons, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for a 70 percent, but no higher, rating for 
PTSD, during the entire appeal period, has been met. 


ORDER

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of VA compensation 
benefits.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


